In two proceedings pursuant to CPLR article 78 to review two determinations of the Zoning Board of Appeals of the Town of Philipstown, dated September 18, 1995, and November 20, 1995, respectively, which, after a hearing, granted special use permits allowing a riding stable and a literary, educational, and fine arts institution on portions of a 68.173-acre site, the petitioners appeal (1) from so much of a judgment of the Supreme Court, Putnam County (Hickman, J.), dated June 20, 1996, as dismissed the petition in Proceeding No. 1 relating to the riding stable, and (2) from so much of the same judgment as dismissed the petition in Proceeding No. 2 relating to the literary, educational, and fine arts institution.
Ordered that the appeal from so much of the judgment as dismissed the petition in Proceeding No. 1 is dismissed as abandoned; and it is further,
Ordered that the judgment is affirmed insofar as reviewed; and it is further,
Ordered that the respondents are awarded one bill of costs.
We agree with the Supreme Court that the zoning board’s determination to grant a special use permit allowing a literary, educational, and fine arts institution, which was made after a public hearing, was based upon substantial evidence in the record and was not arbitrary or capricious (Matter of Sasso v Osgood, 86 NY2d 374, 384; Matter of Fuhst v Foley, 45 NY2d 441, 444; Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309, 314).
We find that the petitioner’s remaining contentions are without merit. Miller, J. P., Joy, Goldstein and Florio, JJ., concur.